DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-26 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 14-26, and of species a stirred peristaltic pump and a routing to a waste receptacle, in the reply filed on 8/10/2021 is acknowledged.
Claims 1-13, 17 and 21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 14-16, 18-20 and 22-26 are being examined in this application, insofar as they read on the elected species of a stirred peristaltic pump and a routing to a waste receptacle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16, 18-20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “a means for maintaining suspension of a solute in the fluid”, the limitation is indefinite because it is unclear how the term “a means” is being claimed, i.e., what is required (an element or a specific structure arrangement) for the pump to maintain suspension of a solute in the fluid? In addition, Claim 14 recites the limitation “the fluid” (line 3). There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim. Furthermore, the recitation of “a microfluidic assay chip …, each microfluidic assay chip” (line 5) is indefinite as it is unclear whether one microfluidic assay chip is required or a plurality of microfluidic assay chips are required. In addition, the recitations of “the channel” (line 6-8 & 13 & 24) and “the assay channel” (line 10) are indefinite because “a plurality of parallel assay channels” is recited before the recitations of “the channel” and “the assay channel”, therefore, it is unclear which single channel is referred to as “the channel” and “the assay channel”. Finally, the recitation of “the respective second inlets” (line 21) lacks antecedent basis because “a second inlet” is recited before the recitation of “the respective second inlets”, therefore it is unclear what are the respective second inlets. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim.
Claim 20, line 1, recites the limitation “the resistive tubing”. There is insufficient antecedent basis for this limitation in the claim because a resistive tubing is not recited in claims 
Claim 23, line 1, the recitation of “the suspension maintaining means” is indefinite since it is unclear how the term “suspension maintaining means” is being claimed, e.g., does the term refers to the suspension maintaining pump, or a specific component in the suspension maintaining pump? In addition, the recitation of “the suspension maintaining means” lacks antecedent basis because a suspension maintaining means is not recited in claim 14 which claim 23 is dependent from. Applicant may amend claim 23 to recite “the suspension maintaining pump” or a specific component in the suspension maintaining pump to overcome the rejection.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 14, the limitations of “a means for maintaining suspension of a solute in the fluid” (line 2-3), “the fluid reservoirs are configured to hold a volume of fluid and solute suspended within the fluid fluidically coupled to a microfluidic assay chip by tubing” (line 3-5), “a retention barrier … configured to trap a tissue fragment sample” (line 10-11), and “an outlet … configured to allow fluid and solute to flow out” (line 13-14) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder coupled with 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Altiok et al (US 2014/0127733 A1; 5/8/2014. Cited on IDS) in view of Coppeta et al (WO 2016/022722 A1; 2/11/2016. Cited on IDS) and Shipwash (US 2004/0005582 A1; 1/8/2004. Cited on IDS).
The instant claims recite a method of evaluating the efficacy of agents on tissue fragments, comprising: providing a suspension maintaining pump comprising a means for maintaining suspension of a solute in the fluid, and a plurality of fluid reservoirs, wherein the fluid reservoirs are configured to hold a volume of fluid and solute suspended within the fluid fluidically coupled to a microfluidic assay chip by tubing, each microfluidic assay chip including: a plurality of parallel assay channels; and a first inlet at a proximal end of the channel for introduction of a tissue fragment into the microfluidic assay chip; a second inlet at the proximal end of the channel coupling a fluid reservoir to a respective assay channel, wherein the coupling comprises a portion of the tubing; a retention barrier located within the assay channel and configured to trap a tissue fragment sample such that the fluid and solute perfuses through the tissue fragment sample; and an outlet at the distal end of the channel configured to allow fluid and solute to flow out of the microfluidic assay chip, wherein, introducing tissue fragment samples to the array of parallel assay channels via the set of first inlets; retaining the tissue fragment samples in the respective channels via respective retention barriers; flowing fluid and 
Altiok teaches a method of assessing the impact of a pharmacological agent on an ex vivo tissue sample comprising introducing a tissue sample (a solute) into a retaining barrier formed in a flow channel, introducing a fluid to the channel such that the fluid flows through the channel across the tissue sample, collecting a portion of the fluid, and capturing an image of the tissue sample after flowing the fluid through the channel, wherein the channel and retaining barrier are configured to induce interstitial flow of the fluid through the tissue sample, such that the fluid perfuses through the tissue sample (para 0013-0014), the biological samples are tumor samples from patients (para 0052, 0060, 0065), the retaining barrier comprises a plurality of posts extending from the floor of the channel to the top of the channel (para 0007, Fig. 1B), and the biological sample is between about 100 and about 500 microns in diameter (para 0012). The method uses a fluidic apparatus comprising a substrate, a channel located within the substrate, a retaining element located within the channel for retaining the biological sample, a supply apparatus for supplying a fluid to the channel, a retrieval apparatus for retrieving fluid from the channel, and a visual field for providing visual observation of the channel with an imaging device (para 0006, 0040, 0059, 0060, Figs. 1A, 1F & 2A-B), wherein the supply apparatus pumps fluid to the channel (or channels) of the fluid apparatus through a single fluid inlet (or 

Altiok does not teach the method comprises a suspension maintaining pump such as a stirred peristaltic pump comprising a means for maintaining suspension of a solute in the fluid, a plurality of fluid reservoirs (claims 14 and 16), and a waste receptacle (claim 20).
However, Altiok does teach the method comprises a fluidic apparatus comprising a substrate, and a channel located within the substrate, wherein the fluidic apparatus is connected to a syringe pump, and a retaining element is located within the channel for retaining the biological sample. Therefore, Altiok’s method and apparatus are capable of maintaining suspension of a solute in a fluid. Coppeta teaches fluid circulation and leveling systems and methods (Abstract). The system is used to monitor how organ systems respond to pharmacological agents (para 0027). The system comprises fluid pumps, wherein said pumps include peristaltic pumps and syringe pumps (para 0037). In addition, Shipwash teaches microflow systems and methods (para 0011), comprising flowing a liquid through a reaction microflow channel for transporting a sample, introducing at least one sample to the liquid stream, moving the liquid stream through the reaction channel, and routing the flow stream to a waste reservoir from the microflow reaction channel (para 0014). The main microflow channel can be in fluid connection with an array of reservoirs, and fluids from each reservoir can be perfused through the main channel (para 0033). Microfluidic transport mechanisms such as pumps are used to flow fluids from reservoirs through the microchannels (para 0015).
ex vivo tissue sample.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Altiok et al (US 2014/0127733 A1; 5/8/2014. Cited on IDS) in view of Coppeta et al (WO 2016/022722 A1; 2/11/2016. Cited on IDS) and Shipwash (US 2004/0005582 A1; 1/8/2004. Cited on IDS) as applied to claims 14-16, 20 and 24-26 above, further in view of Ingber et al (WO 2014/039514 A2; 3/13/2014).
The references cited above do not teach the method further comprises removing bubbles with a plurality of bubble traps located between the fluid reservoirs and the microfluidic assay chip, each bubble trap having an exit port located below an entry port configured to remove gas bubbles from the fluid (claim 18).
Ingber teaches a microfluidic system includes a microfluidic device connected to a bubble trap device whereby fluid flowing to the microfluidic device passes through the bubble trap device to remove gas bubbles prior to entering the microfluidic device (Abstract, para 0007, 0029). The fluidic connections include one or more fluid valves that control or direct the flow of fluid through the fluidic connection and/or one or more fluid reservoirs that can be used to store the fluid for a period of time (para 0030). The microfluidic device comprises one or more microfluidic channels, each microchannel can include one or more inlet channels (114A, 114) and one or more outlet channels (116A, 116B) that connect each microchannel to a fluid source device or component and a fluid destination device or component, the inlet channels and the outlet channels can terminate at a port that can include a connector that facilitates a fluidic connection with another device or component of the system (para 0031). The bubble trap can include one or more inlet channels or tubes and one or more outlet channels or tubes, gas bubbles that enter chamber can pass through membrane into exhaust chamber and exit the bubble trap through exhaust ports (para 0049).
ex vivo tissue sample.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Altiok et al (US 2014/0127733 A1; 5/8/2014. Cited on IDS) in view of Coppeta et al (WO 2016/022722 A1; 2/11/2016. Cited on IDS) and Shipwash (US 2004/0005582 A1; 1/8/2004. Cited on IDS) as .
The references cited above do not teach the method wherein the fluid contains tumor infiltrating lymphocytes (claim 19).
Schiavoni teaches the presence of tumor-infiltrating lymphocytes is correlated with a favorable prognosis for several types of cancers (p.3 col right – para 1), and customized microfluidic platform may be potentially helpful to study, follow, and mimic the plethora of events occurring inside the cancer microenvironment (p.10 col left – para 1, col right – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a fluid contains tumor infiltrating lymphocytes, since Altiok, Coppeta and Shipwash all disclose microfluidic systems comprises introducing a fluid contains cells into microfluidic channels, and Schiavoni discloses that tumor-infiltrating lymphocytes is correlated with a favorable prognosis for several types of cancers, and that the extreme versatility and the high customization potential of microfluidic-based technologies are helpful for cancer biology studies and preclinical and clinical investigations. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to use a fluid contains tumor infiltrating lymphocytes with a reasonable expectation for successfully assessing the impact of a pharmacological agent on an ex vivo tissue sample.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Altiok et al (US 2014/0127733 A1; 5/8/2014. Cited on IDS) in view of Coppeta et al (WO 2016/022722 A1; 2/11/2016. Cited on IDS) and Shipwash (US 2004/0005582 A1; 1/8/2004. Cited on IDS) as .
The references cited above do not teach the method comprises removing cells from the fluid before the fluid enters the waste receptacle with a plurality of particulate traps located between the microfluidic assay chip and the waste receptacle (claim 22).
Hansen teaches a microfluidic device comprising a cell capture chamber having at least one inlet and at least one outlet, a cell funnel, and a cell trap (p.4 para 3, p.5 para 1), wherein the device may include between 1 and 10 cell traps and corresponding cell funnels (p.8 para 2). Hansen also teaches a cell capture and preparation method comprising flowing cells in a fluid through a chamber, funneling the cells in the fluid towards a cell trap, capturing the cells within the chamber, and sealing the cells in the chamber (p.8 last para, p.9 first para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to remove cells from a fluid before the fluid enters a waste receptacle with a plurality of particulate traps located between a microfluidic assay chip and the waste receptacle, since a plurality of particulate traps are incorporated into a microfluidic device in the art to capture cells, as evidenced by Hansen. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to remove cells from a fluid before the fluid enters a waste receptacle with a plurality of particulate traps located between a microfluidic assay chip and the waste receptacle, with a reasonable expectation for successfully assessing the impact of a pharmacological agent on an ex vivo tissue sample.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Altiok et al (US 2014/0127733 A1; 5/8/2014. Cited on IDS) in view of Coppeta et al (WO 2016/022722 A1; 2/11/2016. Cited on IDS) and Shipwash (US 2004/0005582 A1; 1/8/2004. Cited on IDS) as applied to claims 14-16, 20 and 24-26 above, further in view of Huang et al (US 2006/0121624 A1; 6/8/2006. Cited on IDS).
The references cited above do not teach the method wherein the suspension maintaining means is configured to stir the fluid in each fluid reservoir with a stirrer rod and a magnetic or electromagnetic plate configured to oscillate, wherein the oscillation of the plate causes motion of the respective stirrer rods within the reservoirs, thereby maintaining suspension of the solutes in the fluid within the reservoirs (claim 23).
Huang teaches methods and devices for the delivery of a fluid medium containing one or more analytes, e.g., solutes, to one or more analytical devices, e.g., a microfluidic device (para 0005, 0047). Maintain a homogenous fluid medium may be achieved by magnetic stirring, a small magnet could be placed in container requiring mixing, with the container located on a magnetic stir-plate (para 0054). It is noted that the “wherein the oscillation of the plate causes motion of the respective stirrer rods within the reservoirs, thereby maintaining suspension of the solutes in the fluid within the reservoirs” clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. analyzing). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to stir a fluid in a fluid reservoir with a stirrer rod and a magnetic or electromagnetic plate configured to oscillate, since such a method step is routinely practiced in the art of microfluidic technology. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to stir a fluid in a fluid reservoir with a stirrer rod and a magnetic or electromagnetic plate configured to oscillate, with a reasonable expectation for successfully assessing the impact of a pharmacological agent on an ex vivo tissue sample.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651